                                                              United States Bankruptcy Court
                                                                    District of Arizona
Ulrich,
       Plaintiff                                                                                                       Adv. Proc. No. 20-00192-EPB
Sustaita, Jr.,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: radickem                                                              Page 1 of 2
Date Rcvd: Mar 10, 2021                                               Form ID: pdf05a                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 12, 2021:
Recip ID                 Recipient Name and Address
dft                    + Leonard Sustaita, Jr., 25854 W. Nancy Ln., Buckeye, AZ 85326-2167
pla                    + Vahnita Lynn Dorre, 5450 E. High Street, Suite 330, Phoenix, AZ 85054-5479
dft                    + Yvonne Andrade, 25854 W. Nancy Ln., Buckeye, AZ 85326-2167

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion14.px.ecf@usdoj.gov
                                                                                        Mar 11 2021 02:31:00      U.S. TRUSTEE, OFFICE OF THE U.S.
                                                                                                                  TRUSTEE, 230 NORTH FIRST AVENUE,
                                                                                                                  SUITE 204, PHOENIX, AZ 85003-1725
pla                    + Email/Text: dulrichaz@yahoo.com
                                                                                        Mar 11 2021 02:33:00      Dale D Ulrich, 1934 E. Camelback Rd., Ste.
                                                                                                                  120-615, Phoenix, AZ 85016-4126

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 12, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 10, 2021 at the address(es) listed
below:
Name                               Email Address
MICHAEL ROBERT FLETCHER
                                   on behalf of Plaintiff Vahnita Lynn Dorre michael@hnflawyers.com



          Case 2:20-ap-00192-EPB Doc 28 Filed 03/10/21 Entered 03/12/21 23:00:07                                                                    Desc
                               Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                                        User: radickem      Page 2 of 2
Date Rcvd: Mar 10, 2021                                     Form ID: pdf05a    Total Noticed: 5
TERRY A. DAKE
                          on behalf of Plaintiff Dale D Ulrich tdake@cox.net


TOTAL: 2




      Case 2:20-ap-00192-EPB Doc 28 Filed 03/10/21 Entered 03/12/21 23:00:07     Desc
                           Imaged Certificate of Notice Page 2 of 4
                                                                   SO ORDERED.


                                                                   Dated: March 10, 2021


   1
   2
   3                                                               Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                   _________________________________
   4
   5
   6                       IN THE UNITED STATES BANKRUPTCY COURT
   7                               FOR THE DISTRICT OF ARIZONA
   8   In re:                                               In Chapter 7 Proceedings
   9
       LEONARD SUSTAITA, JR.,                               Case No. 2:20-BK-01222-EPB
  10
                             Debtor.
  11
  12
  13   VAHNITA LYNN DORRE, fka
       VAHNITA LYNN WILLIAMSON,
  14   DALE D. ULRICH, TRUSTEE
  15                  Plaintiffs,                                 Adversary No. 2:20-ap-00192
       v.
  16
       LEN SUSTAITA, aka LEONARD
  17                                                                       JUDGMENT
       SUSTAITA, JR.; YVONNE ANDRADE;
  18   ETX UX; ET AL,
  19                        Defendants.
  20
  21
                Plaintiff VAHNITA LYNN DORRE (“Plaintiff”), having filed at Adv. Dkt. No. 18 a
  22
       Motion for Summary Judgment pursuant to Rule 56, Fed. R. Civ. P., and Rule 7056, F.R.B.P.,
  23
       and
  24
                Intervening Plaintiff Dale D. Ulrich, Trustee having joined in the Motion at Adv. Dkt.
  25
       No. 21; and
  26
                No response to the Motion having been filed; and
  27
                Good cause appearing.
  28

                                                      -1-

Case 2:20-ap-00192-EPB Doc 28 Filed 03/10/21 Entered 03/12/21 23:00:07                        Desc
                     Imaged Certificate of Notice Page 3 of 4
   1          IT IS ORDERED:
   2          1.   The Motion For Summary Judgment at Adv. Dkt. No. 18 is granted.
   3          2.      Title to the following real property shall be and is hereby quieted to and is
   4   hereby vested in the Plaintiffs:
   5          Lot 188, of Buckeye 320, according to the plat of record in the office of the County
   6          Recorder of Maricopa County, Arizona, recorded in book 673, of maps, page 34 and
   7          affidavit of change recorded as XX-XXXXXXX, of official records.
   8          Commonly known as 25854 West Nancy Lane, Buckeye, Arizona 85326 (the
   9   “Property”).
  10          3.      Defendants Len Sustaita aka Leonard Sustaita, Jr. and Yvonne Andrade shall
  11   have no further right, title or interest of any kind or nature in the Property and shall
  12   immediately surrender possession of the Property to the Plaintiffs.
  13          4.      Defendants Len Sustaita aka Leonard Sustaita, Jr. and Yvonne Andrade are
  14   forever barred and precluded from claiming or asserting any right, title or interest in the
  15   Property contrary to the title vested in the Plaintiffs pursuant to this order.
  16          5. The Clerk shall enter this as a final judgment in this adversary proceeding, there
  17 being no further issues remaining for adjudication.
  18          6. The hearing scheduled for March 30, 2021 at 11:00 a.m. is vacated.
  19
                                DATED AND SIGNED ABOVE.
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                        -2-

Case 2:20-ap-00192-EPB Doc 28 Filed 03/10/21 Entered 03/12/21 23:00:07                   Desc
                     Imaged Certificate of Notice Page 4 of 4
